Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered June 21, 2005, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant validly waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Ciatto, 290 AD2d 560, 560-562 [2002]). His plea of guilty and waiver foreclose appellate review of his challenge to the denial of that branch of his motion which was to suppress physical evidence (see People v Wager, 34 AD3d 505 [2006]). Miller, J.P., Crane, Lifson and Dillon, JJ., concur.